Martin, J.
The plaintiffs, the legal heirs of William Kendrick, are appellants from a judgment rejecting their prayer for the dismissal of the defendant, the widow of the deceased, as tutrix, and curatrix of some of the plaintiffs, and administratrix of the estate of their ancestor, on account of alleged gross neglect, in the discharge of her duties as tutrix, curatrix, and administratrix. She pleaded *403the general issue, and the court was of opinion that the plaintiffs had failed to establish their allegations. The case is exclusively one of facts, and presents no legal question for the solution of this court. A close examination of the record and evidence, has led us to the conclusion that the Court of Probates did not err.

Judgment affirmed.